NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

              DOUGLAS C. CATO, JR.,
                Claimant-Appellant

                           v.

 DAVID J. SHULKIN, SECRETARY OF VETERANS
                   AFFAIRS,
              Respondent-Appellee
             ______________________

                      2017-2460
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 17-1186, Judge Mary J. Schoelen.
                ______________________

             Decided: December 13, 2017
               ______________________

   DOUGLAS C. CATO, JR., Lafayette, LA, pro se.

     ANDREW JAMES HUNTER, Commercial Litigation
Branch, Civil Division, United States Department of
Justice, Washington, DC, for respondent-appellee. Also
represented by CHAD A. READLER, ROBERT E. KIRSCHMAN,
JR., TARA K. HOGAN.
                ______________________
2                                           CATO   v. SHULKIN




     Before PROST, Chief Judge, NEWMAN and STOLL,
                    Circuit Judges.
PER CURIAM.
    Appellant Douglas C. Cato appeals an order of the
U.S. Court of Appeals for Veterans Claims (“Veterans
Court”) dismissing his appeal as untimely. For the rea-
sons set forth below, this court lacks jurisdiction to review
the timeliness of Mr. Cato’s appeal.
                              I
    Mr. Cato had active military service from December
1975 to July 1976. In May 2006, a Department of Veter-
ans Affairs (“VA”) Regional Office denied reopening of Mr.
Cato’s claim of entitlement to service connection for
schizophrenia, simple type. On June 6, 2016, the Board of
Veterans’ Appeals (“Board”) likewise denied service
connection for an acquired psychiatric disorder with
anxiety and schizophrenia. On the same day, the Board
mailed a copy of its decision to Mr. Cato. Later that year,
on December 14, 2016, a VA Regional Office also mailed
Mr. Cato a copy of the Board’s June 2016 decision.
    On April 26, 2017, Mr. Cato filed a notice of appeal of
the Board’s decision. Because the notice was filed more
than 120 days after the Board mailed its decision to Mr.
Cato, the Secretary of Veterans Affairs moved to dismiss
Mr. Cato’s appeal to the Veterans Court for lack of juris-
diction. In response to the Secretary’s motion, Mr. Cato
claimed that the Secretary had not mailed the decision to
the correct address. The Secretary filed a response and
declaration showing that the Board’s decision was indeed
mailed to Mr. Cato and that there was no indication that
the mailing was returned as undeliverable. Further, the
Secretary noted that the copy of the decision mailed by
the VA Regional Office had been mailed to the same
address, and there was no indication that the second
CATO   v. SHULKIN                                          3



mailing was returned as undeliverable. Finally, the
Secretary noted that Mr. Cato had used multiple versions
of the same address throughout his appeal.
    The Veterans Court dismissed Mr. Cato’s appeal on
July 14, 2017, holding that Mr. Cato had not provided the
clear evidence necessary to rebut the presumption of
regularity that the VA had properly mailed a copy of the
Board’s decision to him. The Veterans Court found no
evidence that the letter was improperly addressed or that
it was not delivered. Further, the Veterans Court noted
that the address used matched the address where other
VA correspondence had been received and that there had
no been suggestion of a change to Mr. Cato’s address. As
such, the Veterans Court found that Mr. Cato had not
overcome the presumption of regularity and, accordingly,
dismissed his appeal as untimely. See 38 U.S.C. § 7266;
U.S. Vet. App. R. 4(a).
   The Veterans Court entered judgment on August 15,
2017, and Mr. Cato timely appealed to this court.
                               II
    The jurisdiction of this court to review the decisions of
the Veterans Court is limited by statute. 38 U.S.C.
§ 7292; see also Toomer v. McDonald, 783 F.3d 1229, 1234
(Fed. Cir. 2015). Specifically, unless an appeal presents a
constitutional issue, this court is prohibited from review-
ing “a challenge to a factual determination” or “a chal-
lenge to a law or regulation as applied to the facts of a
particular case.” § 7292(d)(2).
    Mr. Cato argues on appeal that he did not receive the
Board’s decision by mail. The Veterans Court considered
Mr. Cato’s explanation for his untimely filing, but found
that he had not provided the clear evidence necessary to
overcome the presumption of regularity that applies to
public officers. This presumption of regularity presumes,
in the absence of clear evidence to the contrary, that
4                                             CATO   v. SHULKIN



public officers have properly discharged their official
duties. Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir.
2001). Put another way, the doctrine “allows courts to
presume that what appears regular is regular.” Id. This
presumption has been applied to the Board’s mailing
procedures. See Toomer, 783 F.3d at 1235.
    To the extent that a challenge to the presumption of
regularity involves factual findings or an application of
law to the facts of a particular case, this court is expressly
prohibited from reviewing such a challenge.               See
§ 7292(d)(2); Toomer, 783 F.3d at 1236 (stating that this
court lacks jurisdiction to reexamine “factual findings and
the weight of the proffered evidence” regarding the pre-
sumption of regularity). Accordingly, because Mr. Cato’s
appeal turns solely on the Veterans Court’s application of
the presumption of regularity to the evidence presented in
this case, this court does not have jurisdiction to review
Mr. Cato’s arguments.
    This appeal is therefore dismissed for lack of jurisdic-
tion.
                       DISMISSED
                           COSTS
    The parties shall bear their own costs.